Appeal of JOHN McCARTHY & SON, INC.John McCarthy & Son, Inc. v. CommissionerDocket No. 354.United States Board of Tax Appeals1 B.T.A. 1116; 1925 BTA LEXIS 2663; May 6, 1925, decided Submitted February 2, 1925.  *2663 Starr Parsons, Esq., and John J. Leonard, C.P.A., for the taxpayer.  Robert A. Littleton, Esq., for the Commissioner.  *1116  Before IVINS, KORNER, and MARQUETTE.  The issue in this appeal was whether an inaccurate return filed by the taxpayer without fraudulent intent was false within the meaning of section 250(d) of the Revenue Act of 1921.  FINDINGS OF FACT.  The taxpayer is a Massachusetts corporation.  On July 22, 1919, it filed with the Collector of Internal Revenue of Boston, its income and profits tax return for the fiscal year ended March 31, 1919.  Thereafter, an examining internal revenue agent made a report recommending an addition to net income of $10,265.77, due to disallowance of deductions as follows: Income tax$72.27Improvements deducted as repairs5,009.61Loss on sale of machinery and equipment3,559.85Depreciation reduced1,604.04Charitable donation20.00and recommended an additional tax of $1,862.57.  His report was dated April 16, 1924, and was filed in the office of the Commissioner on April 26, 1924.  On August 13, 1924, the Commissioner determined a deficiency against the taxpayer for the fiscal*2664  year 1919 of $1,862.57, from which determination the taxpayer appealed upon the ground that the assessment was barred by the statute of limitations contained in section 277(a)(2) of the Revenue Act of 1924.  The errors of the taxpayer in its income and profits tax return for 1919, if any, were due to mistake and not to any intent to defraud or to avoid payment of tax.  *1117  DECISION.  Upon the authority of the , and the , the deficiency determined by the Commissioner is disallowed.